The plaintiffs in error were informed against, tried and convicted in the superior court of Logan county for a violation of the prohibition law. A trial was had before a jury composed of only six men. The record does not show that the defendants waived their right to a trial by a jury of twelve men. It is assigned as error that the court erred in refusing the defendants' demand for a trial by a jury of twelve men. Under the authority of Hill v.State, 3 Okla. Crim. 686, 109 P. 291; Schafer v. State,5 Okla. Crim. 598, 115 P. 379, and Dalton v. State, 6 Okla. Cr. infra,
116 P. 594, the judgments pronounced and entered are hereby reversed and said cause remanded to the superior court of Logan county with direction to grant a new trial.